Exhibit 99.1 Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Announces 1st Quarter 2009 Results And Additional Debt Payment Ahead of Scheduled Maturity · Q109 sales totaled $129.0 million, up 1% from reported Q108 sales and up 5% on a constant currency basis · Sales of spinal implants were $28.8 million, down 1% vs. prior year, up 2% sequentially from Q408 · Consolidated gross margin was 74.6%, up 130 basis points from Q108 · EBITDA, as defined in the Company’s credit agreement, was $21.3 million · Q109 reported net income was $0.17 per diluted share; excluding certain items, adjusted net income was $0.35 per diluted share · The Company made an additional $3 million debt payment ahead of scheduled maturity · Limited market release of Trinity® Evolution™ commencedas of May 1st Boston, MA, May 6, 2009– Orthofix International N.V. (NASDAQ:OFIX) (the Company) today announced its results for the first quarter ended March 31, 2009.As the Company previously announced, total revenue was $129.0 million, which was an increase of 1% over the first quarter of 2008.Excluding the unfavorable $5.1 million impact of foreign currency rates on first quarter sales, revenue increased 5% on a constant currency basis. Reported first quarter net income totaled $2.9 million, or $0.17 per share.This compared with $3.6 million, or $0.21 per share in the first quarter of the prior year.The year-over-year decrease is due primarily to higher interest expense and the negative impact of non-cash foreign currency adjustments on earnings in 2009. Excluding certain items summarized in the table below, first quarter adjusted net income was $6.1 million, or $0.35 per share. “We were pleased to start 2009 with a solid quarter, including constant currency revenue growth of five percent, higher gross margins than a year ago, and results at our spinal implants division that were ahead of our expectations,” said President and CEO Alan Milinazzo.“Additionally, our improved cash flow allowed us to make a total of $15 million in debt payments ahead of their scheduled maturities so far this year, including another $3 million announced today.” Exhibit 99.1 Non-GAAP Performance Measures The table below presents a reconciliation of first quarter net income calculated in accordance with generally accepted accounting principles (GAAP) to a non-GAAP performance measure, referred to as “adjusted net income”, that excludes from net income the items specified in the table. Additionally, a reconciliation of first quarter sports medicine revenue calculated in accordance with GAAP to a non-GAAP performance measure, referred to as “adjusted revenue”, and a reconciliation between first quarter net income calculated in accordance with GAAP and the non-GAAP measure referred to as “Consolidated EBITDA” are included in the Regulation G Supplemental Information Schedule attached to this release. Management believes it is important to provide investors with the same non-GAAP metrics it uses to supplement information regarding the performance and underlying trends of Orthofix’s business operations in order to facilitate comparisons to its historical operating results and internally evaluate the effectiveness of the Company’s operating strategies.A more detailed explanation of the items in the table below that are excluded from GAAP net income, as well as why management believes the non-GAAP measures are useful to them, is included in the Regulation G Supplemental Information schedule attached to this press release. First Quarter Q109 Q108 ($000's) EPS ($000's) EPS Reported GAAP net income $ Specified Items: Strategic investments $ Reorganization/consolidation costs $ $ Costs associated with proxy contest $ $ Foreign exchange (gain)/loss $ $ $ ) $ ) Unrealized, non-cash gain on interest rate swap $ ) $ ) Adjusted net income $ Revenue Total first quarter sales in the Company’s spine sector were up 6% year-over-year, to $66.1 million.Spine stimulation revenue increased 12%, to $37.2 million.Implant and biologic revenue was $28.8 million, including international revenue.This was 1% lower than the first quarter of 2008, but increased 2% sequentially from the prior quarter.The sequential growth in implant and biologic revenue was primarily due to a 5% growth in U.S. sales of thoracolumbar and cervical spine implants.As Orthofix announced earlier this week, the Company has initiated the limited market release of Trinity® Evolution™, its new adult stem cell-based bone growth allograft, which was developed in collaboration with the Musculoskeletal Transplant Foundation (MTF). Exhibit 99.1 Reported first quarter revenue in the Company’s orthopedic business was $29.6 million, which was a decrease of 1%, but represented growth of 10% on a constant currency basis, compared with the prior year.The constant currency revenue growth was driven primarily by increases in international sales of external and internal fixation devices of 7% and 29%, respectively, as well as 26% growth in the U.S. sales of Physio-Stim™ bone growth stimulation devices.Additionally, biologic sales in the Orthopedic Division more than doubled to approximately $1.3 million. Sports medicine revenue in the first quarter grew 4% compared with 2008, to $24.2 million.However, after adjusting for the sale of the Company’s line of infusion pumps in the first quarter of 2008, revenue increased approximately 8%.First quarter U.S. revenue from the Company’s core bracing products and cold therapy devices grew 12% and 8% year-over-year, respectively.The strong growth in the sales of bracing products was a reflection of the recent expansion of certain product lines, including those for the upper extremities and the spine in addition to walker boots.The increase in cold therapy sales was driven by the continued popularity of the Company’s Kodiak™ cold therapydevices. Gross Margin The gross profit margin in the first quarter of 2009 was 74.6%, an increase of 130 basis points compared with the first quarter of 2008.The year-over-year improvement is primarily due to an increased mix of revenue from, and higher gross margins at, the Company’s spine stimulation, orthopedic and sports medicine businesses. Operating Expenses First quarter sales and marketing (S&M) expenses as a percent of revenue increased 130 basis points year-over-year, to 40.5%.The higher S&M ratio was due primarily to an increase in commission expenses reflecting the implementation of sales programs with new distributor partners.This increased investment in sales & marketing has facilitated the development of new customer relationships and increased sales in both the spine stimulation and orthopedic businesses contributing to an improvement in the year-over-year operating profit margin in the Company’s spine stimulation and North American orthopedic businesses. General and administrative (G&A) expenses in the first quarter of 2009 increased by 30 basis points year-over-year, to 17.6% of sales.This included the impact of approximately $1.3 million ($874,000 net of tax, or $0.05 per share) in costs associated with the ongoing reorganization and consolidation plan at the Company’s spinal implants business, and approximately $737,000 ($494,00 net of tax, or $0.03 per share) of costs incurred during the first quarter in connection with a proxy contest and special shareholder’s meeting. Research and development (R&D) expenses as a percent of revenue were 7.0% in the first quarter of 2009, compared with 5.0% in the prior year.R&D expenses in the first quarter of 2009 included $2.8 million ($1.9 million net of tax, or $0.11 per share) in costs associated with the Company’s previously announced strategic investments.This included the collaboration with the Musculoskeletal Transplant Foundation (MTF) on the development and commercialization of Trinity Evolution, a new adult stem cell-based allograft, and costs associated with the acquisition and development of intellectual property from Intelligent Implant Systems. Exhibit 99.1 Other Income and Expenses First quarter net interest expense was $6.1 million, compared with interest expense of approximately $5.4 million in the first quarter of the prior year.The increase reflects a higher rate of interest partially offset by a lower outstanding debt balance compared with the prior year. During the first quarter, the Company also incurred an unrealized, non-cash gain of approximately $239,000 ($160,000 net of tax, or $0.01 per share) which resulted from changes in the fair value of the Company’s interest rate swap.
